Citation Nr: 1809650	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disability, and if so, whether service connection is warranted. 

2. Entitlement to service connection for a neck disability.

3. Entitlement to an initial increased rating in excess of 30 percent for headaches, effective December 9, 2011.

4. Entitlement to service connection for a head injury.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1974, December 1974 to November 1978, and November 1987 to March 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 17, 2013, and May 30, 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The May 17, 2013 rating decision denied service connection for a back disability and service connection for a neck disability.  The May 30, 2013 rating decision granted service connection for cluster headaches with an evaluation of 10 percent, effective December 9, 2011.  

In a June 2014 rating decision, the RO increased the rating for cluster headaches to 30 percent effective December 9, 2011.  As this increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a TDIU has been raised by the evidence of record, to include as part and parcel of the initial increased rating claim.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).

The issue of entitlement to service connection for arthritis of the hands has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for a head injury and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed July 2005 rating decision denied service connection for a back condition and is final.

2. Some of the evidence received since the unappealed July 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

3. The Veteran's back disability was incurred in service.

4. The Veteran's neck disability was incurred in service.

5. Prior to May 21, 2014, the Veteran's headaches were productive of characteristic prostrating attacks occurring on an average once a month over the last several months.

6. Since May 21, 2014, the Veteran's headaches have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and thus, the criteria for reopening the claim for service connection for a back disability have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2. The criteria for service connection for a back disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a neck disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for an initial increased rating in excess of 30 percent for headaches prior to May 21, 2014 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2017).

5. The criteria for an initial increased rating of 50 percent for headaches are met, effective May 21, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In this case, the RO did not formally address the issue of whether new and material evidence was received to reopen this claim.  Although the RO did not address the matter, the Board's conclusion is favorable to the Veteran, and no prejudice will result from the Board's adjudication in this instance.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's claim for service connection for a back disability was initially denied by way of a July 2005 rating decision.  The claim was denied because there was no evidence submitted to indicate that the Veteran's claimed condition existed.  The Veteran was notified of the decision in a July 2005 letter, but did not appeal or submit relevant evidence within one year.  Therefore, that decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2017).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 2005 denial, new evidence in the form of treatment records, Social Security Administration (SSA) records, letters, articles, and lay statements has been associated with the claims file.  Some of that evidence is also material.

Specifically, the evidence added to the record since July 2005 includes January 2012 private treatment records which document diagnoses of mild degenerative changes and small broad based posterior disc protrusion at the L-5-S1 level.  As the foregoing evidence suggests that the Veteran has a current back disability, it relates to an unestablished fact that is necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received, and the claim for service connection for a back disability is reopened.




Service Connection

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 U.S.C. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2017).  Arthritis is included under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies. 38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337   (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Back
The Veteran is seeking service connection for a back disability he contends is related to an injury he sustained in service.  Specifically, he asserts that he injured his back when a tree branch fell on him while he was involved in the salvage of a jet that crashed in the Adirondack Mountains.  Following review of the evidence of record, the Board finds that service connection is warranted.

At the outset, the Board notes that a current back disability has been confirmed by the evidence of record.  An April 2013 VA examiner diagnosed the Veteran with degenerative joint disease, lumbar spine.  Private post-service treatment records document diagnosis of and treatment for lumbar spine degenerative changes and disc space narrowing. 

The Veteran's service treatment records document his reports of trauma to the head and back pain after being struck with a tree branch. Thus, the remaining question is whether the Veteran's current back disability is related to his in-service injury.

In this regard, the evidence of record includes a letter from Edwin A. Vera, FNP, dated in May 2014 in which he diagnosed the Veteran with lumbago and opined that it is most likely that the Veteran's current condition is a direct result of the tree branch incident which occurred while he was on active duty.  The rationale provided was that the Veteran's symptoms and complaints correspond with the mechanism of the injury.  Further, the MRI of the lumbar spine revealed degenerative changes with small broad-based posterior disc protrusion at the L5-S1 level; his present symptoms are a direct result of the injuries he acquired during his military service, he continues to have daily progressive pain symptoms, and he has no other known risk factors that may have contributed to his present condition.

The evidence of record also includes an April 2013 VA examination report in which the examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury event, or illness.  The examiner reasoned that STRs reveal that the Veteran presented for complaint of low back pain, but without any specific diagnosis rendered except muscle spasm/strain.  Additionally, there is a lack of evidence to support a chronic medical condition as the Veteran saw healthcare providers sporadically throughout the years and objective findings on MRI imaging and examination do not support the contention that the claimed injury was incurred by the tree branch hitting his head.

The Board acknowledges the negative opinion from the April 2013 VA examiner. However, the Board finds the May 2014 private opinion highly probative.  The opinion was based on a review of the Veteran's medical history and longstanding treatment of the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

In light of the positive and negative evidence of record, including the medical opinion of record linking the current back disability to service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's back disability is related to service.  Accordingly, resolving all doubt in his favor, service connection for a back disability is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

Neck
The Veteran is also seeking service connection for a neck disability he contends is related to an injury he sustained in service.  Specifically, he asserts that he injured his neck when a tree branch fell on his head while he was involved in the salvage of a jet that crashed in the Adirondack Mountains.  Following review of the evidence of record, the Board finds that service connection is warranted.

At the outset, the Board notes that a current neck disability has been confirmed by the evidence of record.  An April 2013 VA examiner diagnosed the Veteran with degenerative joint disease, cervical spine with disc herniation at C5-6.  Private post-service treatment records document diagnosis of and treatment for disc herniation at C5-C6. 

The Veteran's service treatment records document his reports of trauma to the head and neck pain after being struck with a tree branch. Thus, the remaining question is whether the Veteran's current neck disability is related to his in-service injury.

In this regard, the evidence of record includes a letter from Edwin A. Vera, FNP, dated in May 2014 in which he diagnosed the Veteran with cervicalgia and opined that it is most likely that the Veteran's current condition is a direct result of the tree branch incident which occurred while he was on active duty.  The rationale provided was that the Veteran's symptoms and complaints correspond with the mechanism of the injury.  Further, the MRI of the cervical spine revealed a disc herniation at C5-C6 particularly in the right paracentral location, this is effacing the ventral subarachnoid space, there is also some lateral recess and foraminal narrowing noted towards the right side; his present symptoms are a direct result of the injuries he acquired during his military service, he continues to have daily progressive pain symptoms, and he has no other known risk factors that may have contributed to his present condition.

The evidence of record also includes an April 2013 VA examination report in which the examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury event, or illness.  The examiner reasoned that STRs reveal that the Veteran presented for complaint of neck pain, but without any specific diagnosis rendered except muscle strain.  Additionally, there is a lack of evidence to support a chronic medical condition as the Veteran saw healthcare providers sporadically throughout the years, and his separation exam dated February 23, 1988 was negative for any abnormality of the neck or upper back both objectively and subjectively.

The Board acknowledges the negative opinion from the April 2013 VA examiner. However, the Board finds the May 2014 private opinion highly probative.  The opinion was based on a review of the Veteran's medical history and longstanding treatment of the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

In light of the positive and negative evidence of record, including the medical opinion of record linking the current neck disability to service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's neck disability is related to service.  Accordingly, resolving all doubt in his favor, service connection for a neck disability is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

Increased Rating

The Veteran contends that the symptoms associated with his service-connected headaches are more severe than is reflected in the currently assigned 30 percent rating.  

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  Id.  

Currently, the Veteran is in receipt of a 30 percent disability rating for headaches under Diagnostic Code 8100.  Under Diagnostic Code 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical dictionary, 32nd Edition (2012), p. 1531, "prostration" is defined as "extreme exhaustion or powerlessness."

Here, the evidence of record includes a May 2013 VA examination report in which the examiner documented that the Veteran experienced constant and pulsating or throbbing head pain, but did not indicate that the Veteran experienced frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In a March 2014 VA examination report the examiner documented that the Veteran experienced very frequent prostrating attacks and prolonged attacks of migraine headache pain, but stated that although the Veteran may need accommodations/restrictions, his cluster headaches would not prevent physical or sedentary occupation. 

Additionally, the evidence of record includes a May 2014 VA examination report in which the examiner documented that the Veteran experiences frequent prostrating attacks of migraine headache pain and is unable to find meaningful work due to prostrating attacks of more than 4 times a month and are productive of severe economic adaptability.

The Board finds that since May 21, 2014, the date of the aforementioned VA examination, the Veteran's symptoms have been analogous to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability-the criteria associated with a 50 percent rating under Diagnostic Code 8100.  Therefore, an initial increased rating of 50 percent for headaches from May 21, 2014, is warranted.  

On the other hand, prior to May 21, 2014, the Veteran's symptoms do not warrant a 50 percent disability rating because they are not best characterized as consistent with very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  The Board acknowledges that the Veteran stated in correspondence dated in October 2013, that his cluster headaches forced him to quit his full time employment.  However, the overall evidence of record, including the VA examiner opinions, does not demonstrate that the Veteran's headaches caused him to lose employment or other economic opportunities prior to May 21, 2014.  Accordingly, the Board does not find the Veteran's disability picture consistent with severe economic inadaptability and, thus, a 50 percent disability rating is not warranted prior to May 21, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.



ORDER

New and material evidence having been submitted, reopening the claim for service connection for a back disability is granted.

Service connection for a back disability is granted.

Service connection for a neck disability is granted.

An initial increased rating in excess of 30 percent for headaches prior to May 21, 2014, is denied.

An initial increased rating of 50 percent for headaches from May 21, 2014, is granted.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues of entitlement to service connection for a head injury and entitlement to a TDIU.

The Veteran is seeking service connection for a head injury he contends is related to an injury he sustained in service.  Specifically, he asserts that he injured his head when a tree branch fell on his head while he was involved in the salvage of a jet that crashed in the Adirondack Mountains.  Alternately, the Veteran asserts that he was hit on the head with a metal grate during service.  

In this regard, the evidence of record includes a May 2013 VA examination report in which the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no current documentation of concussion/TBI in his in-service medical records; there were multiple mild scalp/head injuries but without documented symptoms or signs of concussion/TBI.  The Board finds the May 2013 VA examiner opinion inadequate.  The examiner based his opinion on absence of symptoms/diagnosis in the service treatment records.  Additionally, the examiner did not consider the Veteran's complete medical history, or the Veteran's competent lay statements.  The Board notes that the Veteran has complained of memory loss, dizzy spells, blurry vision, and headaches, and that the Board, in this decision, granted service connection for back and neck injuries stemming from the same incident involving the tree branch.   

As the decision on the service connection claim remanded herein will impact the decision on the TDIU claim, they are inextricably intertwined.  Therefore, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination, if necessary, to determine the nature and etiology of the Veteran's head injury.  The claims file should be made available to the examiner and review of the file should be noted in the full requested report.  The examiner should record the full history of the identified disorder, including the Veteran's competent account of his symptoms. Following review of the claims file and examination of the Veteran, if necessary, the examiner should respond to the following:

   (a) Is it at least as likely as not that the Veteran has any current residuals of the head injury he sustained in service?  Please note that the Veteran is already service-connected for headaches, so the examiner should address whether any other current signs or symptoms are related to the injury sustained in service.
   
   (b) If not directly related to the head injury sustained in service, is it at least as likely as not (50 percent probability or greater) that any current signs or symptoms had their onset during active service, or within one year of the Veteran's separation from active service, or that they are otherwise related to service?  
   
   The examiner is asked to specifically discuss the Veteran's contentions that he has a head injury from a September 1986 incident in which a tree branch fell on his head while he was involved in the salvage of a jet that crashed in the Adirondack Mountains, and an incident in which he was hit on the head with a metal grate.  The examiner is also asked to discuss the Veteran's report that he lost consciousness as a result of the incident and his reported symptoms including memory loss, blurry vision, dizzy spells, and headaches.  

   (c) Following review of the claims file and examination of the Veteran, if necessary, the examiner is also asked to evaluate the extent to which the Veteran's service-connected disabilities (cluster headaches, residuals of fracture right radial head, tinnitus, bilateral hearing loss, neck, and back), separately, and in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The physician's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers, sitting, standing, walking, lifting, carrying, pushing, and pulling.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


